Beck, J.,
dissenting. — I concur in that part of the opinion which sustains the validity of the deed to the defendants, or some of them, but I cannot concur in the conclusion that the children were so generally and notoriously recognized by the deceased that they may inherit liis estate. A great portion of the evidence seems to be intended to raise a presumption that the deceased was the father of the plaintiffs. This evidence is referred to in the opinion of the majority. The fast that there is ground to believe that he was their father has nothing to do with the case. As their paternity was not proved in his life, and he has not recognized them in writing, they cannot inherit unless they prove general and notorious recognition as his children by the deceased. See Code, § 2466. About all the evidence of recognition found in the record is that he was kind to the plaintiffs, called them, when addressing them, “my sons,” and used other endearing expressions towards them, and, in some instances, admitted that he was their father. But on the other hand he declares to other persons that he is not their father, and makes statements of his physical condition which would render it impossible for him to become the father of a child. Now, can itbe said that one generally recognizes a child as his own who sometimes admits he is its father, and at other times denies it, and says that he is incapable of becoming a father? *625I think not. It seems to me that the term“general recognition,” used in the statute, does not describe the alleged recognition in this case, which was not uniform, and was not made on all occasions when the deceased spoke upon the subject. In my opinion, the statute, by the use of the words “general recognition,” contemplates a case wherein paternity is not denied when the subject is spoken of by the father. It is certainly not “general recognition” when paternity is sometimes admitted and sometimes denied.
Eeed, J., concurs in this dissent.